Title: From John Adams to Unknown, 31 January 1782
From: Adams, John
To: UNKNOWN




31 January 1782

To all whom it may concern

Mr John Adams, to whom the printed Paper herewith enclosed, is directed, certifies that he has the Honour to be a Minister Plenipotentiary of the United States of America to their High Mightinesses the States General of the United Provinces, of the Low Countries, and as a public Minister of a Sovereign State, intituled to an Exemption from the Payment of Such Duties.
Certified at Amsterdam the 31. of January 1782
By John Adams Minister Plenipotentiary
